Case 1:21-cv-00153-MSM-PAS Document 1-5 Filed 04/06/21 Page 1 of 9 PageID #: 45




                               Exhibit 5
Case Number: PM-2021-00006
                  Case County
Filed in Providence/Bristol
                       PM
Submitted: 1/25/2021 6:02
                              Superior Court
                       1:21-cv-00153-MSM-PAS Document 1-5 Filed 04/06/21 Page 2 of 9 PageID #: 46
Envelope: 2931898
Reviewer: Rachel L.




                     STATE OF RHODE ISLAND                                                                        SUPERIOR COURT
                     PROVIDENCE

                     PETER MUMMA, in his
                     capacity as Chief Executive Ofﬁcer and
                     President 0f the Board of Directors of
                     Phoenix Houses of New England, Inc.


                                        Pelzﬁoner


                     V.                                                                                  PM—2021 —00006

                     PHOENIX HOUSES OF NEW
                     ENGLAND, INC.

                                        Regpomlem‘


                                                            PROPOSED OPERATING PLAN

                              Petitioner Peter      Mumma,     in his capacity as       Chief Executive Ofﬁcer and President of the


                     Board of Directors of Respondent Phoenix Houses 0f New England,                       Inc.   (“Phoenix House”) and


                     Respondent Phoenix House respectfully submit                     their   Operating Plan   as required   by the Court’s

                    January   5,    2021 order and Administrative Order 2020-04.


                                                                I.        INTRODUCTION
                              Phoenix House, founded in 1967,             is   a substance use treatment organization. It operates a


                     broad range of      CARP      (the   Commission on Accreditation 0f            Rehabilitation Facilities) accredited


                     and other programs that currently serve approximately 1,000                         men and women         through 20


                     programs in Rhode            Island, Massachusetts,       Vermont, and        New   Hampshire. Phoenix House’s


                     programs incorporate mental health, gender—speciﬁc, and trauma—informed services for those in

                     need.    Its    facilities   provide   safe,    affordable substance use treatment and behavioral health


                     treatment in both residential and outpatient settings, and are designed to provide positive and


                     healthy environments that create an             empowering and healing space        for recovery.   Each individual’s

                     treatment plan      is   designed with their mental, physical, and emotional wellness in mind.

                                                                                  1
Case Number: PM-2021-00006
                  Case County
Filed in Providence/Bristol
                       PM
Submitted: 1/25/2021 6:02
                              Superior Court
                       1:21-cv-00153-MSM-PAS Document 1-5 Filed 04/06/21 Page 3 of 9 PageID #: 47
Envelope: 2931 898
Reviewer: Rachel L.




                                 The COVID—19 pandemic has had                    a devastating impact      on Phoenix House and              its ability



                     to operate, particularly as a congregate setting.                  Due   to social distancing requirements, staff illness


                     and quarantine impacts,                clients’   perceptions 0f         COVID—19       health risks that            impede    their


                     willingness t0 seek care,            and the challenges with inﬂows and outﬂows of clients in any congregate

                     setting during a          pandemic, Phoenix House has suffered an unrelenting drop in                          its   census across


                     its    facilities.   As   a result,   Phoenix House          is   experiencing   a,   presumably temporary, decline in


                     revenues, unavoidable ﬁxed costs, and increased expenses associated With mitigating the effects


                     0f the pandemic in and upon               its   operations.


                                 Compounding matters, even prior              to the pandemic,        Phoenix House was operating 0n thin


                     margins due to        its   heavy Medicaid—based        Client mix, rising costs      of care, and signiﬁcant ﬁxed            costs.


                     It    has also experienced serious challenges in tracking and reporting                      its   ﬁnancial data in a reliable


                     and dependable fashion. Accordingly, weathering the the pandemic                                   is likely   not sufﬁcient to


                     ensure the long-term survival of Phoenix House.                            This plan, although preliminary in nature,


                     anticipates the       development and execution of                short,   medium and long-term           strategies to ensure


                     that     Phoneix House        Will    emerge from     this   proceeding stronger and better equipped t0 continue


                     its critical   community       functions.


                                 Phoenix House        ﬁlls a critical role in the        four states in which      it   operates.    Its   experienced


                     and dedicated team of providers and caregivers serve a                           fragile   population in dire need of            its



                     services     and Without Viable        alternatives for those needs,         and offers    a critical diversion opportunity


                     for individuals suffering the effects              and consequences 0f substance abuse.

                                 In the State 0f Rhode Island, Phoenix saves the State millions of dollars annually that the


                     State    would otherwise have            t0     pay either caring for Phoenix House’s patients in unnecessarily
Case Number: PM-2021—00006
                  Case County
                       1:21-cv-00153-MSM-PAS
Filed in Providence/Bristol
                       PM
Submitted: 1/25/2021 6:02
                              Superior Court
                                             Document 1-5 Filed 04/06/21 Page 4 of 9 PageID #: 48
Envelope: 2931898
Reviewer: Rachel L.




                     higher levels of acute care settings, such as in hospitals or emergency departments, or towards less


                     effective   and more expensive addiction related outcomes and                     costs, including those costs               of law


                     enforcement, crime, ambulance costs, child protective and other social services agencies, and most


                     signiﬁcantly, incarceration.              Therefore, Phoenix House, the State and                  9.11   0f   its   many     other


                     stakeholders share the         same aligned      goal: to   keep Phoenix House sustainably operating                     as a true


                     safety net service provider for years t0                come.      The need     for these   community resources                that


                     Phoenix House offers        is    at a historical zenith.   Under normal circumstances,             the loss of this critical


                     institution     would be devastating          to the   Rhode    Island community, but in light of the heightened


                     need created by the         COVID—19          pandemic,     this loss   would be unconscionable and                   this   plan   is



                     derived from every possible effort t0 prevent               it.1




                                              II.         PRE-PETITION FINANCIAL SUMMARY

                                Prior t0 ﬁling   its   Petition,   Phoenix House was operating           at a net loss.        As ofJanuary        4,



                     2021 (the “Petition Date”), Phoenix House had approximately $566,000 in unrestricted cash on


                     hand with an       additional $414,000 in restricted grant funding              from the    State   of Rhoda Island. As


                     of the Petition Date, Phoenix House projected having $49,000 in unrestricted cash on hand,


                     $264,000 in restricted grant funds and $900,000 in payables following                       its   next payroll pull date of


                    January     8,   2021. In addition, between April and June 30, 2020, Phoenix                       House generated an

                     approximate net operating loss 0f $375,000 per month.




                     1
                         Mental Health, Subxtame        U56,   and Suicidal Ideatz'on During   tbe   CO VID-79 Pandemic             —     United Slam,
                    jam       24—30, 2020 httpszz [www.cdcgovz mmwrz volumes Z 69 [wrlmm6932a1 .htm                                       (last Visited,

                    January     5,   2021) (emphasis added).
Case Number: PM-2021-00006
                  Case County
Filed in Providence/Bristol
                       PM
Submitted: 1/25/2021 6:02
                              Superior Court
                       1:21-cv-00153-MSM-PAS Document 1-5 Filed 04/06/21 Page 5 of 9 PageID #: 49
Envelope: 2931 898
Reviewer: Rachel L.




                                         III.   PROPOSED OPERATING PLAN/CATEGORIES OF CLAIMS
                                    Phoenix House’s cash position and                    ability to   pay    its    ongoing       bills is   tenuous..Theref0re,


                     time     is    of the essence and          this   Operating Plan     is   intended t0 address the             reality   of Phoenix House’s


                     urgent and pressing cash situation.


                                    The below plan will           address treatment of the following claims:


                           A. Pre-petition secured claims: There are no                           known      pre—petition Claims that are secured                 by

                                    collateral.



                           B.       Pre—petition unsecured claims:                  As   identiﬁed above, Phoenix                   House has accrued            pre—


                                    petition payables in the approximate                       amount 0f $900,000.                 A11 0f those payables are


                                    unsecured claims without any                  known   collateral obligations.


                           C.       Post—Petition/Adminstrative claims: During the pendency of this proceeding, Phoenix


                                    House will continue            to operate      and accrue administrative               claims.


                                    The below plan         is   primarily focused        on    stabilizing   Phoenix House’s cash position, which

                     will enable         it   to continue to       meet    its   payroll obligations while           it   weathers the revenue dip caused


                     by the COVID—19 pandemic and t0 engage                              in high-level      and accelerated discussions with               its   key


                     stakeholders t0 determine if any local, State, 0r private funding                                    is   available.    T0   accomplish that


                     goal,     Phoenix House proposes t0                   (1)   preserve   its   cash ﬂow;        (2)   identify other sources       0f funding;


                     and      (3)   engage in stakeholder collaboration.


                                    A.          Preservation 0f Cashﬂow


                                    Under       the guidance and With the approval of the Special Master, Phoenix                                 House proposes

                     to immediately hold                 on paying        all    pre—petition payables,        and payment 0f only                 essential post—


                     petition vendors                pending the       stabilization   0f its cash position.


                                                i.       Payroll.
Case Number: PM-2021-00006
                  Case County
Filed in Providence/Bristol
                       PM
Submitted: 1/25/2021 6:02
                              Superior Court
                       1:21-cv-00153-MSM-PAS Document 1-5 Filed 04/06/21 Page 6 of 9 PageID #: 50
Envelope: 2931898
Reviewer: Rachel L.




                                       ii.     Holding pre—petition payables             is   perhaps most important to preserve liquid


                                               cash resources for the payment of payroll costs to ensure a sustainable


                                               employment             base.   Over the past couple weeks,            this   approach has already


                                               proven        successful.      At the time 0f the       ﬁling 0f the Peition, Phoenix        House

                                               had only enough cash              to ensure    payment of payroll due onJanuary            8,   2020;


                                               however,        after preserving cash that           would otherwise be paid       to pre-petition


                                               debt,   Phoenix House was able to meet its payroll obligations onJanuary 20,

                                               2021 and anticipates being able t0 meet                   its   payroll obligations   on February

                                               2,   2021.


                                       iii.    Other expenses.                Prior to and during the term 0f this proposed plan,


                                               Phoenix House             Will   work with     its   vendors to manage and pay only those


                                               adminstrative, post—petition payables that are essential in nature.                                In


                                               addition to payroll and stafﬁng expenses, other examples 0f essential


                                               expenses are those costs related to food services; cleaning and linen


                                               services; prescription,            pharmacy, and controlled substance                 services;   and

                                               programmatic expenses, such                     as    psychiatric    evaluation and physician


                                               consultation.


                     This proposed payment method                is   anticipated to preserve cash to              maximize the    possibility    0f


                     continued operations. In        fact,   Phoenix House and the Special Master,                  at the   time of the ﬁling of


                     this     proposed operating plan, have been successful              in negotiation post—petition            payment terms

                     With     many vendors.   Notably,       many 0f those vendors hold               pre—petition debt, but have agreed t0


                     continue serve 0n terms agreeable t0 Phoenix                   House and         the Special Master. This approach           is



                     necessary t0 preserve the current cash position until additional liquidity sources are secured                              (as
Case Number: PM-2021-00006
                  Case County
Filed in Providence/Bristol
                       PM
Submitted: 1/25/2021 6:02
                              Superior Court
                       1:21-cv-00153-MSM-PAS Document 1-5 Filed 04/06/21 Page 7 of 9 PageID #: 51
Envelope: 2931 898
Reviewer: Rachel L.




                     discussed below).           The continued   operations, and     payment of post—petition debt 0n the terms

                     above propose a likelihood of       either (1) stabilization    and   exit    from the program; or       (2) sale as   a


                     going concern—each of Which holds a higher possibility of paying pre—petition debt than an


                     immediate liquidation of assets.


                                 B.     Other Revenue Identiﬁcation

                                The proposed plan     t0 preserve cash for the       payment 0f         essential expenses, like payroll,


                     has provided time for Phoenix       House    t0 identify     ways to supplement        its   top—line revenue during


                     the continuing census crisis caused       by COVID—19. Phoenix House has been successful in securing

                     a   commitment from       the State 0f   Rhoda   Island for an immediate grant disbursement 0f $235,754


                     to support       Rhode   Island operations and    is   hopeful that   it   Will   be able t0 secure approximately


                     $900,000 in additional funding from the State in the coming weeks.                           Additionally,   by taking

                     advantage of a second—draw Paycheck Protection Program loan, and other                            COVID—19        grant


                     programs and evaluating other, more           traditional,    ﬁnancing options 0r possible State subsidies,


                     Phoenix House anticipates being able to access sufﬁcient               liquidity to    emerge from the        COVID-

                     19 pandemic and the corresponding revenue shortage caused by decreased census.


                                 C.     Stakeholder   Engagement

                                In order to ensure the long term success and survival of Phoenix House, the Special Master


                     Will     engage with key stakeholders and    critical   community and government               leaders t0 attempt t0


                     address the Viability of the organization through legislative or administrative action.                      This path,


                     Which represents the long—term solution for Phoenix House,                  Will require signiﬁcant     and ongoing

                     discussions With these key leaders t0 underscore and protect the Vital                         community      interests


                     represented by PhoneiX House.
Case Number: PM-2021—00006
                  Case County
                       1:21-cv-00153-MSM-PAS
Filed in Providence/Bristol
                       PM
Submitted: 1/25/2021 6:02
                              Superior Court
                                             Document 1-5 Filed 04/06/21 Page 8 of 9 PageID #: 52
Envelope: 2931898
Reviewer: Rachel L.




                                 D.        Exit Plan


                                The     success 0f this proceeding Will be measured in large part by the speed and depth of


                     engagement and follow—through by Phoenix House’s key stakeholders and the continuing                      effects


                     0f the pandemic 0n Phoenix House’s operations? Phoenix House intends t0 work closely With


                     the Special Master to         move       quickly t0 implement this Proposed Plan.


                                                                        III.   CONCLUSION
                                WHEREFORE,                 Petitioner   and Respondent respectfully request that the Court approve

                     this     Operating Plan.



                                                                                /S/Pez‘eermmm
                                                                                Peter   Mumma,
                                                                                                 % WW”
                                                                                                 his.   capacity as   Chief Executive
                                                                                Ofﬁcer and member of the Board of Directors of
                                                                                Phoenix Houses of New England, Inc.




                     2
                                 F01:   example,   if   Phoenix House’s staff and clients were to be vaccinated in an early phase 0f
                     vaccination roll-outs,        it is  possible that Phoenix House’s census might begin to recover in the ﬁrst
                     quarter of 2021.
Case Number: PM-2021-00006
                  Case County
Filed in Providence/Bristol
                       PM
Submitted: 1/25/2021 6:02
                              Superior Court
                       1:21-cv-00153-MSM-PAS Document 1-5 Filed 04/06/21 Page 9 of 9 PageID #: 53
Envelope: 2931898
Reviewer: Rachel L.




                                                                CERTIFICATE OF SERVICE

                     Ihereby       certify that,   0n the 25th day 0f January, 2021:

                          \/   I   ﬁled and served     this   document through the                     on the following
                                                                                         electronic ﬁling system
                               parties:   (other than the undersigned ﬁrms, there are n0 service contacts listed 0n the
                               portal).


                               Brian Lamoureux and William O’Gara                 at   bi1@pldolaw.com and wogara@pldolaw.com

                               The document electronically ﬁled and served is available for Viewing and/or
                               downloading from the Rhode Island Judiciary’s Electronic Filing System.

                          o    I   served this document through the electronic ﬁling system on the following parties:


                               The document electronically served            is   available for Viewing and/or downloading       from the
                               Rhode Island Judiciary’s Electronic           Filing System.


                          o    I   emailed er—haﬂd—deWered         this   document     to the attorney for the    opposing party and/or
                               the
                               opposing party        if self—represented,   Whose name      is




                                                                              /s/   Christopher]. Fragomeni
                                                                              Christopher        J.   Fragomeni, Esq. (9476)
